         Case 1:19-cv-10023-KPF Document 228 Filed 12/01/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 PETRÓLEOS DE VENEZUELA, S.A., PDVSA
 PETRÓLEO, S.A., and PDV HOLDING, INC.,
                                                            No. 19 Civ. 10023 (KPF)
        Plaintiffs and Counterclaim Defendants,

        - against -
                                                            ORDER DIRECTING ENTRY
                                                            OF JUDGMENT PURSUANT
 MUFG UNION BANK, N.A. and GLAS
 AMERICAS LLC,                                              TO FED. R. CIV. P. 54(b)

        Defendants and Counterclaim Plaintiffs.


               On October 16, 2020, the Court entered an Opinion and Order (ECF No. 215)

dismissing with prejudice all claims asserted by Plaintiffs and Counterclaim Defendants and

granting summary judgment in favor of Defendants and Counterclaim Plaintiffs on their first

through seventh and eleventh counterclaims.

               Defendants and Counterclaim Plaintiffs have now moved for the entry of final

judgment pursuant to Rule 54(b) of the Federal Rules of Civil Procedure (ECF No. 222). That

motion is granted. The Court hereby determines that there is no just reason to delay the entry of

judgment. The Court accordingly directs that judgment shall be entered in the form proposed by

Defendants and Counterclaim Plaintiffs and submitted herewith.

               IT IS SO ORDERED.

 Dated: New York, New York
        December 1, 2020



                                                  ____________________________________
                                                          Hon. Katherine Polk Failla
                                                         United States District Judge
